COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
TEXAS
  DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES,
 
                            Appellant,
 
v.
 
RODOLFO
  RAMIREZ,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00415-CV
 
Appeal from the
 
327th District Court
 
of El Paso County, Texas
 
(TC#2001-4432)




 
MEMORANDUM
OPINION
Pending before the Court is the
appellant=s motion to dismiss this appeal
pursuant to Tex. R. App. P.
42.1(a)(1), which states:
In
accordance with a motion of appellant, the court may dismiss the appeal or
affirm the appealed judgment or order unless disposition would prevent a party from seeking relief to which it would otherwise be
entitled.
 
Appellant has complied with the requirements
of Rule 42.1.  The Court has considered
this cause on the appellant=s motion and concludes the motion should be granted and the
appeal should be dismissed.  We therefore
dismiss the appeal.
 
SUSAN
LARSEN, Justice
October 30, 2003
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.